190 F.2d 675
HIRSHHORN,v.MINE SAFETY APPLIANCES CO. et al.Appeal of BEHR et al.
No. 10435.
United States Court of Appeals Third Circuit.
Argued May 7, 1951.Decided July 10, 1951.

Paul Ginsburg, Pittsburgh, Pa., for appellants.
John B. Doyle, New York City, for appellee.
Before BIGGS, Chief Judge, and MARIS and STALEY, Circuit Judges.
PER CURIAM.


1
Vladimir Behr and his wife sought to intervene as party-plaintiffs in this suit in the court below.  The application was denied with prejudice and the Behrs appealed to this court.  A motion to quash and dismiss the appeal was filed.  At the argument upon this motion it was agreed by the parties, the complete record being before us, that the appeal should also be heard upon the merits.  Both aspects of the case have been fully argued and briefed by the parties.


2
After careful consideration we have concluded that the motion to quash and dismiss the appeal should be denied for under the circumstances of this case the order denying intervention is an appealable order.  Cf. Cohen v. Beneficial Loan Corp., 337 U.S. 541, 546, 69 S. Ct. 1221, 93 L. Ed. 1528, and the authorities cited therein.  The appeal itself, however, is without merit.  The court below had the power to make the order complained of and we cannot say that in exercising that power it abused its discretion.


3
Accordingly the order will be affirmed.